Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 12, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective June 1, 1974 because she voluntarily left her employment without good cause. The issue is not whether pregnancy provides good cause for leaving one’s employment. It does, provided claimant uses extant rule for leave for such purpose. Claimant did not and there is substantial evidence in the record to prove that claimant had no intention of returning to work at the hospital after her child was born. Decision affirmed, without costs. Sweeney, J. P., Kane, Mahoney, Main and Reynolds, JJ., concur.